ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 - 17 are allowed in light of the Applicant's response filed on July 9, 2022. Applicant’s arguments, see pages 5 – 9, with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Raveendran et al., (US 2007/0074266 A1) in view of Drezner et al. (US 2009/0074084 A1) have been fully considered and are persuasive.
The following is an Examiner’s statement of reasons for allowance: Independent claims incorporate detailed subject matter of the encoding apparatus and process. 
The closest prior art Raveendran et al., (US 2007/0074266 A1) and Drezner et al. (US 2009/0074084 A1) do not disclose the claimed element, “a pipeline configurator configured to cause the subsequent processing modules of the pipeline to enter a trigger mode of operation and cause the first processing module to adopt one or more second encode parameters; wherein in trigger mode, each of the subsequent processing modules being configured to, in response to receiving a trigger value from the first processing module, adopt the second encode parameters”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While an encoding apparatus was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425